                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION
                            NO. 7:16-CR-00116-D-6

UNITED STATES OF AMERICA

               v.

TONY CHEVALLIER

                             ORDER OF FORFEITURE

      WHEREAS, pursuant to the defendant being found guilty by Verdict of a jury

on May 23, 2018, to an offense in violation of 21 U.S.C. § 846, and having considered

the record as a whole and the applicable law, the Court finds that the following

property is hereby forfeitable pursuant to 21 U.S.C. § 853(a), to wit: $115,000.00, an

amount representing proceeds the defendant obtained directly or indirectly as a

result of the said offenses and for which the United States may forfeit substitute

assets;

      It is hereby ORDERED, ADJUDGED and DECREED:

          1.   That pursuant    to   21 U.S.C. § 853(a), the defendant shall forfeit

$115,000.00 to the United States as property constituting or derived from proceeds

obtained, directly or indirectly, as a result of the said offenses.

       2.      That pursuant to 21 U.S.C. § 853(p), the United States is entitled to

forfeit substitute assets up to the value of the gross proceeds obtained by the

defendant, that is $115,000.00.




                                             1
      3.     That pursuant to Rule 32.2(e) of the Federal Rules of Criminal

Procedure, the United States may move to amend this Order at any time to substitute

specific property to satisfy this Order of Forfeiture in whole or in part.

      4.     That any and all forfeited funds shall be deposited by the U.S.

Department of Justice or the U.S. Department of the Treasury, as soon as located or

recovered, into the U.S. Department of Justice's Assets Forfeiture Fund or the U.S.

Department of the Treasury's Assets Forfeiture Fund in accordance with 28 U.S.C.

§ 524(G) and 21 U.S.C. § 881(e).

      5.     That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is DIRECTED to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be

final as to the defendant at sentencing.

     SO ORDERED, this~ day of              O.ec.e..M.£ o-'•   , 2018 .




                                             2
